Citation Nr: 9902371	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1972 to October 
1972 and from June 1978 to December 1993.  

This matter comes before the Board of Veterans Appeals 
(Board) from a December 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in part, denied service connection for 
multiple disabilities.  Among the disabilities for which 
service connection was denied was anxiety, claimed as 
nervousness and dizziness.  

A notice of disagreement (NOD) was received in November 1995, 
within one year of the December 1994 notification and a 
statement of the case (SOC) was issued on December 7, 1995.  
VA Form 9, Appeal to the Board, was received on February 7, 
1996, within 60 days of the issuance of the SOC.  

The appeal addressed eleven issues, as reflected in 
supplemental SOCs (SSOCs) of February and November 1996.  By 
letter signed by the veteran and dated December 15, 1997 the 
veteran withdrew from appellate consideration all issues 
except for service connection for an anxiety disorder.  


FINDINGS OF FACT

An anxiety disorder first manifested in chronic form during 
active military service.  


CONCLUSION OF LAW

A chronic anxiety disorder was incurred during active 
military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  

This appeal stems from an initial denial of service 
connection for multiple disabilities , including service 
connection for anxiety, claimed as nervousness and dizziness.  
An SOC was issued on December 1995 and SSOCs were issued in 
February and November 1996 addressing entitlement to service 
connection.  Thereafter, an SSOC of October 1997 addressed 
the claims for service connection on the basis of whether new 
and material evidence had been submitted to reopen the 
claims.  

In the Informal Hearing Presentation it was requested that 
the case be remanded to the RO because the RO had allegedly 
used incorrect legal standard in determining whether new and 
material evidence had been received to reopen the claim for 
service connection for an anxiety disorder.  However, this 
case is on direct appeal from an original denial of service 
connection for an anxiety disorder and, thus, there is no 
previous final denial.  Consequently, new and material 
evidence is not required to reopen the claim and a remand for 
that purpose is not in order.  

No other evidentiary or procedural development has been 
requested.  It is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  

Background

The service medical records reflect that in September and 
October 1981 the veteran had cardiac palpitations.  He was 
given Inderal.  In November 1981 it was noted that his 
palpitations were associated with shakiness and dizziness.  
He had been given Inderal and Valium.  In March 1982, it was 
noted that he had no significant cardiac history but 
complained of recent increase in job-related stress and 
tension, associated with tachycardia.  The impression was 
cardiac awareness secondary to possible supraventricular 
tachycardia, which was not documented, and possibly secondary 
to anxiety, heightened awareness, and sinus tachycardia.  

In June 1987 it was noted that no documented medical 
evaluation had been conducted since 1981 or 1982 for the 
veterans history of sinus tachycardia.  A September 1989 
private hospital report noted that the veteran only 
occasionally took Inderal for heart palpitations.  In January 
1990, he had dyspnea which was possibly a side effect of 
Inderal for stress-related palpitations, questionably in the 
form of paroxysmal supraventricular tachycardia.  

On the occasion of an October 1990 examination, it was noted 
that the veteran had a history of palpitations, in the form 
of sinus tachycardia which was related to anxiety, but he had 
not had any episodes in the past year.  In an adjunct medical 
history questionnaire he reported having nervous trouble of 
some sort and it was indicated that stress caused 
tachycardia.  

At the time of a December 1993 separation examination a 
psychiatric evaluation was normal but it was indicated that 
he had a history palpitations and possibly a panic/stress 
disorder.  He was taking Inderal.  In an adjunct medical 
history questionnaire he reported having nervous trouble of 
some sort.  On December 15, 1993 it was reported that in 1981 
he had had the onset of heart palpitations and increased 
nervousness and weakness for which he had been evaluated.  
These were later diagnosed as symptoms of an underlying 
anxiety disorder for which he had been treated with Inderal 
for many years.  

On VA general medical examination in August 1994 the veteran 
related having had sinus tachycardia associated with anxiety.  
On examination he had anxiety and stress related symptoms.  
The diagnoses included a history of anxiety.  

On VA neurology examination in June 1997 it was noted that 
the veteran had had a panic attack during service in 1981 for 
which he now took Valium.  After the examination it was 
commented that Valium was now apparently taken at a high 
dosage for panic attacks.  

On VA psychiatric examination in August 1997 the veteran 
related first having anxiety attacks during service in 1981, 
manifested by shakiness, tremulousness, and palpitations.  He 
reported that after service he had continued to have problems 
from anxiety, accompanied by mild depression and episodes of 
anxiety attacks.  He reported having a mild form of 
agoraphobia.  After a mental status examination the diagnoses 
were panic disorder without agoraphobia and mild to moderate 
generalized anxiety disorder.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to 
establish service connection there must be medical evidence 
of a current disability, see Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive medical 
evidence of nexus may be rebutted, in an appropriate case, by 
medical evidence that demonstrates the significance of a lack 
of continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  An alternative method, under 38 
C.F.R. § 3.303(b), is that there may be a "chronic" disease 
which manifests and is identified as such in service and the 
same condition currently exists; or if a disease manifests 
itself during service but is not identified until later and 
there is a showing of postservice continuity of symptoms and 
medical evidence relates the symptoms to the current 
condition.  Rose v. West, 11 Vet. App. 169, 171-72 (1998) 
(citing Savage v. Gober, 10 Vet. App. 488, 495-98 (1997)).  



Analysis

During military service the veteran took medication over a 
number of years for symptoms of a psychiatric nature.  
Although a contemporaneous inservice psychiatric evaluation 
does not reflect a diagnosis of a chronic psychiatric 
disorder, at service separation his symptoms were noted to be 
possibly due to a panic or stress disorder.  The veteran 
continued to complain of symptoms of a psychiatric nature on 
VA examination in 1994 and the recent VA psychiatric 
examination in 1997 yielded diagnoses of a panic disorder and 
a generalized anxiety disorder.  

In light of the fact that the veteran had symptoms of a 
psychiatric nature for a period of many years during service 
and similar symptoms after service, as well as the similarity 
of the suspected psychiatric diagnosis during service and the 
confirmed postservice psychiatric diagnosis, it is the 
conclusion of the Board that the recently diagnosed 
psychiatric disorder first manifested during active military 
service.  

Having reviewed the record, the Board is persuaded that the 
evidence supports a grant of service connection for an 
anxiety disorder, on the basis of direct incurrence.  In 
reaching this determination, the Board has been mindful of 
the doctrine of benefit of doubt.


ORDER

Service connection for a chronic anxiety disorder is granted.  


		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
